DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The applicant is hereby notified that the examiner is treating claims 8, 9, 15, 21, and 25 as "product-by-process” claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and also see MPEP 2113).  
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. (See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) and also see MPEP 2113).
Specifically, claims 8, 15, and 25 each recite “the first structural element deforms to the first Z-height under an applied load.” Claim 9 recites “the first and second structural elements deform the sidewall to a non-planar state.” Claim 21 recites “the first structural elements and the second structural elements cause the plate of the vapor chamber to deform to a non-planar configuration.” These limitations refer to a process (deformation) despite the claims being directed to a device. With respect to claims 8, 15, and 25, there is no distinctive structural characteristics of the device that arise due to “deform[ation]… under an applied load” other than a deformed first structural element and the presence of an object that may cause a load. With respect to claim 9, there is no there is no distinctive structural characteristics of the device that arise except for a non-planar sidewall. With respect to claim 21, there is no there is no distinctive structural characteristics of the device that arise except for a non-planar plate of the vapor chamber. 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  (See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)).
Also note the use of 102/103 rejections for product-by-process claims has been approved by the courts.  (See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972), and also see MPEP 2113).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-10, 13, 15-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 6,729,383 B1 (“Cannell”).
Cannell teaches:

    PNG
    media_image1.png
    599
    440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    474
    717
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    277
    847
    media_image3.png
    Greyscale


1. An electronic device (see Figs. 1, 2, and 24) comprising: 
a heat source including a surface having a non-planar configuration when the heat source is in use (the heat source comprises at least device baseplate 57 and electronic components 48; the device baseplate 57 may have “lower baseplate surface 58” that is nonplanar - see “the non-planar contours 98 shown in FIG. 24 and FIG. 25 would be more suitable for a non-planar lower baseplate surface 58”); and 
a heatsink (the heatsink comprises at least manifold 33, seal 61, and module housing 50) physically and thermally coupled with the heat source (Fig. 1), 
wherein the heatsink includes a first structural element (pin 38, Figs. 1 and 24) having a first Z-height (the “Z-height” may reasonably be interpreted as either the total height of the pin, or as the distance from the bottom surface of 41 to the top surface 39 of the pin) an a second structural element (pin 38, Figs. 1 and 24) having a second Z-height different from the first Z-height (see Fig. 24, wherein many pins have different Z-heights), wherein the first and second structural elements are internal to the heatsink (see e.g. Fig. 2, wherein it is clearer that the entire heatsink is sealed with inlet 64 and outlet 68, and pin 38 are therein), 
and wherein the first and second structural elements form a non-planar configuration on a surface of the heatsink (Fig. 24) that mates with the non-planar configuration on the surface of the heat source (at 58) (see col 16, lines 4-37, especially “the non-planar contours 98 shown in FIG. 24 and FIG. 25 would be more suitable for a non-planar lower baseplate surface 58”).  

2. The electronic device of claim 1, wherein the heat source is an integrated heat spreader (IHS) or a semiconductor package (col 3, lines 42-54).

3. The electronic device of claim 1, wherein the first structural element or the second structural element is a pillar (pin 38).

6. The electronic device of claim 1, wherein the non-planar configuration on the surface of the heatsink includes a high point or a low point (Fig. 24).

8. The electronic device of claim 1, wherein the first structural element deforms to the first Z-height under an applied load (Fig. 24; col 16, lines 4-37; 48 and/or 57 would serve as a load). 

9. A heatsink (see Figs. 1, 2, and 24) comprising: 
a chamber (Fig. 2); 
a sidewall (57, Figs. 1, 2, and 24) that at least partially defines the chamber, wherein the sidewall includes an external surface 59 configured to physically and thermally couple with a heat source (electronic components 48) and an internal surface 58 opposite the external surface; and 
a plurality of structural elements (pins 38) positioned within the chamber and physically coupled with the internal surface, 
wherein the plurality of structural elements includes first structural elements having a first Z-height and second structural elements having a second Z-height different from the first Z-height (Fig. 24), and wherein the first and second structural elements deform the sidewall to a non-planar state (see col 16, lines 4-37, especially “the non-planar contours 98 shown in FIG. 24 and FIG. 25 would be more suitable for a non-planar lower baseplate surface 58”).

10. The heatsink of claim 9, wherein the first or second structural elements of the plurality of structural elements are pillars (pins 38).

13. The heatsink of claim 9, wherein the heatsink is a vapor chamber (see Fig. 2; col 6, lines 45-47).  

15. The heatsink of claim 9, wherein the first structural elements deform to the first Z-height under an applied load (Fig. 24; the load may be 48). 

16. A method of manufacturing a heatsink (see Figs. 1, 2, and 24), wherein the method comprises: 
identifying (see col 16, lines 4-37, “the non-planar contours 98 shown in FIG. 24 and FIG. 25 would be more suitable for a non-planar lower baseplate surface 58”; thus, the sidewall has been “identified” in that it is acknowledged as having a non-planar shape that is to match to the non-planar contours 98.) a sidewall 57 of the heatsink that includes a chamber 33/61/57/50 at least partially defined by the sidewall, 
wherein the sidewall includes an internal surface 58 and an external surface 59 opposite the internal surface, the external surface coupled with a heat source 48; and 
positioning (Fig. 24), within the chamber of the heatsink, a plurality of structural elements (pins 38), wherein the plurality of structural elements includes first structural elements having a first Z-height and second structural elements having a second Z-height different from the first Z-height (Fig. 24), and wherein the first and second structural elements are to facilitate deformation of the sidewall to a non-planar state (see col 16, lines 4-37, especially “the non-planar contours 98 shown in FIG. 24 and FIG. 25 would be more suitable for a non-planar lower baseplate surface 58”).  

19. The method of claim 16, wherein the heatsink is a vapor chamber (see Fig. 2; col 6, lines 45-47).  

20. The method of claim 16, wherein the heat source is an integrated heat spreader (IHS) or a semiconductor package (col 3, lines 42-54).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4-5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannell.
Re claims 4, 5, 12, and 18, Cannell teaches claims 1, 9, and 16, as discussed above, but not explicitly:

4. The electronic device of claim 1, wherein the first and second structural elements have a diameter between 1 millimeter (mm) and 5 mm. 
18. The method of claim 16, wherein the first and second structural elements have a diameter between 1 millimeter (mm) and 5 mm.  

5. The electronic device of claim 1, wherein the first structural element is at a distance between 5 millimeters (mm) and 15 mm from the second structural element as measured in a direction parallel to the surface of the heatsink.
12. The heatsink of claim 9, wherein the plurality of structural elements have a pitch between 5 millimeters (mm) and 15 mm.

Applicant has not disclosed that the claimed sizes (diameter, for claims 4 and 18; distance, for claims 5 and 12) are for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art that the diameter and distance are result-effective variables because Cannell teaches that the parameters of the pins can effect the amount of heat transfer surface, thus increasing the heat transfer coefficient (column 2, lines 49-57).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed value(s) of diameters and distances to the invention, because such it/they would have been discovered during routine experimentation and optimization of the underlying result-effective variable. For example, Cannell teaches square cross-sectional pins with width of 1.27 mm (Fig. 5; col 12 lines 8-23), and circular cross-sectional pins with a diameter d1 or d2 (Fig. 10), but no values are given for the diameter. It would have been obvious to utilize the width of the square pins (Fig. 5) as starting values for optimization of the diameter (Fig. 10). This value falls in the claimed range (diameter between 1 mm and 5 mm). Cannell teaches that the distance between pins is 3.81 mm (Fig. 5; col 12 lines 8-23) and Sw or SL (Fig. 10). No values of Sw or SL are provided, but it would have been obvious to utilize the distance between the square pins (Fig. 5) as starting values for optimization of the distance between the circular pins (Fig. 10). The disclosed value of 3.81 mm falls slightly under the claimed range (5-15 mm) but is close enough that it is reasonable to conclude that the claimed range would have been found during routine optimization.
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 7, 14, 17, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannell in view of US 2016/0290905 A1 (“Ayotte”) and US 2013/0240884 A1 (“Barth”).
Cannell teaches claims 1, 9, and 16, but not: 
wherein the first Z-height of the first structural element and the second Z-height of the second structural element are based on a predicted deformation of the heat source (claim 7), 
wherein the first Z-height of the first structural elements and the second Z-height of the second structural elements of the plurality of structural elements are based on a predicted non-planar deformation of the heat source (claim 14), or 
identifying a predicted non-planar deformation of the heat source based on thermal energy from a die thermally coupled with the heat source; and identifying, based on the predicted non-planar deformation, the first Z-height of the first structural elements and the second Z-height of the second structural elements of the plurality of structural elements (claim 17).  

Ayotte teaches predicting the warpage (which is a type of nonplanar deformation) of semiconductor packages at various temperatures (see e.g. para 1-3, 21, etc.). Barth teaches that the variation of temperature of power chips can cause warpage of the chips inside their packages, changing from convex deformation at -55 degrees C to concave deformation at 150 degrees C (see e.g. para 4). Ayotte teaches transferring heat away from the device during its operation (para 27). One of ordinary skill in the art would find it obvious, given the teachings of Ayotte and Barth, that an electronic element such as a power chip (such as Cannell’s 48) may deform the chip and/or package attached to the chip, due to its operation, and would find it obvious to predict the deformation (warpage) in order to match the profile of Fig. 24 with the nonplanar configuration that is expected due to thermal energy from the chip 48 during its operation. Thus, specifically, one of ordinary skill in the art would find the limitations of claims 7, 14, and 17 obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the inventions of Ayotte and Barth, including the predicting of warpage and, to the invention of Cannell. The motivation to do so is that the combination produces the predictable results of using Cannell’s nonplanar pillar heights (Fig. 24) that Cannell discloses as being matched to a nonplanar surface of the heat source, for a specific reason of why the heat source would be nonplanar.

Re claim 21, Cannell teaches:
21. An electronic device (see Figs. 1, 2, and 24) comprising: 
a heat source (48) that includes an integrated heat spreader (IHS) or a multi-chip die (48 are electrical elements), 
a vapor chamber (comprising at least 33, 61, and 50) physically and thermally coupled with the heat source by a plate 57 of the vapor chamber, 
wherein the vapor chamber includes first structural elements (pin 38) having a first Z-height and second structural elements (other pins 38) having a second Z-height different from the first Z-height (Fig. 24) within a cavity of the vapor chamber (the cavity is shown best in Fig. 2), and 
wherein the first structural elements and the second structural elements cause the plate of the vapor chamber to deform to a non-planar configuration (see col 16, lines 4-37, especially “the non-planar contours 98 shown in FIG. 24 and FIG. 25 would be more suitable for a non-planar lower baseplate surface 58”).  

Cannell does not explicitly teach wherein the heat source has a non-planar surface when the heat source is in use. Barth teaches that the variation of temperature of power chips can cause warpage of the chips inside their packages, changing from convex deformation at -55 degrees C to concave deformation at 150 degrees C (see e.g. para 4). Ayotte teaches transferring heat away from the device during its operation (para 27). Ayotte’s teaching is related to the well-known facts that semiconductor chips generate heat therein, which needs to be dissipated by a heat sink. Thus, it would have been obvious that the chips 48 of Cannell would produce heat while in use, leading to the higher end of Barth’s temperature range, and thus concave deformation. 

Cannell, Ayotte, and Barth together further teach and/or suggest as obvious to one of ordinary skill in the art:

22. The electronic device of claim 21, wherein the first or second structural elements are pillars (pins 38).  

23. The electronic device of claim 21, wherein the non-planar configuration of the plate of the vapor chamber includes a high point or a low point (Fig. 24).  

24. The electronic device of claim 21, wherein the first  Z-height of the first structural elements and the second Z-height of the second structural elements are based on a predicted deformation of the non-planar surface of the heat source (Ayotte teaches predicting the warpage (which is a type of nonplanar deformation) of semiconductor packages at various temperatures (see e.g. para 1-3, 21, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the inventions of Ayotte and Barth, including the predicting of warpage and, to the invention of Cannell. The motivation to do so is that the combination produces the predictable results of using Cannell’s nonplanar pillar heights (Fig. 24) that Cannell discloses as being matched to a nonplanar surface of the heat source, for a specific reason of why the heat source would be nonplanar.

25. The electronic device of claim 21, wherein the first structural elements deform to the first Z-height under an applied load (Fig. 25; the load may be 48). 

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819